Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.

Claim Objections

Claim 26 is objected to because of the following informalities:  the claim recites in line 6 “the second insulating layer” and in line 8 “a second insulating layer located” so that the antecedent basis needs to be made in the first instance rather than the second so that the claim recites in line 6 --a second insulating layer” and in line 8 “the second insulating layer being located”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 13-16 and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et. Al. (US 20090315043 A1 previously cited hereinafter Nakamura) and further in view of Lee et. Al. (US 20160155980 A1 previously cited hereinafter Lee) and still further in view of Seki et. Al. (US 20030137242 A1 newly cited hereinafter Seki).

Regarding claim 1, Nakamura teaches in Figs. 12-13 with associated text an organic electroluminescence device, comprising: 
a first electrode 2 (paragraph [0071]); 
a third electrode 7 (paragraph [0072]) including a region overlapping the first electrode (Fig. 13); 
a first insulating layer 3 (paragraph [0075]) between the first electrode and the third electrode (Fig. 13); 
 transfer layer 5 (paragraph [0065]); 
an aperture defining insulating layer BF between the first insulating layer and the third electrode (Fig. 13 paragraph [0041]);
a light emitting layer 6, containing an organic electroluminescence material (paragraph [0066]), between the electron transfer layer and the third electrode (Fig. 13); and 
a second electrode 4 (paragraph [0072]) located between the first insulating layer and the aperture defining insulating layer (Fig. 13) and electrically connected with the electron transfer layer (Fig. 13), 

the first electrode is continuous (Figs. 12-13), and the second electrode overlaps end portions of the first electrode (Figs. 12-13) and extends outward beyond the end portions of the first electrode (see figure below).
	Nakamura does not specify the organic electroluminescence device is a reverse stacked electroluminescence device, the transfer layer is an electron transfer layer and an electron injection layer between the electron transfer layer and the third electrode, the electron injection layer overlapping the third electrode, a light emitting layer, the electron transfer layer, the first insulating layer and the first electrode in the opening in an overlap region however Nakamura does teach forming a carrier transport layer CTL between the electron transfer layer and the third electrode overlapping the third electrode, a light emitting layer, the electron transfer layer, the first insulating layer and the first electrode in the opening in an overlap region (Fig. 13).
Lee teaches in Figs. 1-3A with associated text a reverse stacked organic electroluminescence device (since the electron conducting layers are below the emitting layer 700 and the hole conducting layer are above Fig. 3A the device in interpreted to be a reverse stacked organic electroluminescence device) similar to the organic electroluminescence device of Nakamura, comprising: an electron transfer layer 400 (the n-type semiconductor 400 paragraph [0058] similar to the transfer layer of Nakamura); and an electron injection layer (electron injection layer of 600 paragraph [0053]) between the electron transfer layer and a third electrode 900 in a charge transport layer 600 similar to that of Nakamura the electron injection layer overlapping the third electrode, a light emitting layer 700, the electron transfer layer, a first insulating layer 200 and a first electrode 100 in an opening A1 in an overlap region similar to that of Nakamura so that by using reverse stacked organic electroluminescence device structure with the electron transfer layer of Lee for the transfer layer of Nakamura and using the electron injection layer of Lee in the charge transport layer of Nakamura the organic electroluminescence device would be a reverse stacked electroluminescence device, the transfer layer would be an electron transfer layer and , the electron transfer layer, the first insulating layer and the first electrode in the opening in the overlap region. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reverse stacked organic electroluminescence device structure with the electron transfer layer of Lee for the transfer layer of Nakamura and using the electron injection layer of Lee in the charge transport layer of Nakamura because according to Lee electrons and holes injected respectively through the first and second transport areas 600 and 800 may recombine in the light emitting layer 700 to generate light (paragraph [0083]) and by using such and electron transport layer superior electron injection characteristics may be obtained without increasing the driving voltage (paragraph [0056]) so that such a structure would be suitable for the light emitting structure of Nakamura.
	Nakamura does not specify a second insulating layer between the first insulating layer and the third electrode; a third insulating layer between a second insulating layer and the third electrode wherein the second insulating layer includes a first opening, the third insulating layer includes a second opening overlapping with the first opening, the electron injection layer overlapping the third electrode, the light emitting layer, the electron transfer layer, the first insulating layer and the first electrode in the first opening and the second opening in an overlap region.
	Seki teaches in Fig. 3 with associated text an aperture defining insulating layer 112 similar to that of Nakamura in view of Lee that comprises a second insulating layer 112a between a first insulating layer 144b and a third electrode 12, a third insulating layer 112b between a second insulating layer and the third electrode 12 wherein the second insulating layer includes a first opening 112c, the third insulating layer includes a second opening 112d overlapping with the first opening (Fig. 3, paragraph [0118]) and the third electrode, a plurality of functional layers 110, a first insulating layer 144b in the first opening and the second opening overlap in an overlap region so that by using an aperture defining layer similar to that of Seki for that of Nakamura in view of Lee the organic electroluminescence device would comprise a second insulating layer between the first insulating layer and the third electrode; a third insulating layer between a second insulating layer and the third electrode wherein the second insulating layer includes a first opening, the third insulating layer includes a second opening overlapping with the first opening, the , the electron transfer layer, the first insulating layer and the first electrode in the second opening would be in the overlap region.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an aperture defining layer similar to that of Seki for that of Nakamura in view of Lee because according to Seki current from pixel electrode 111 only flows through flat section 112a1, and positive holes can be uniformly transported from flat section 112a1 to luminescent layer 110b, which together with allowing only the central section of luminescent layer 110b to emit light, enables the amount of emitted light in luminescent layer 110b to be made constant (Seki paragraph [0132]) and so would be useful for controlling the amount of emitted light in luminescent layer of Nakamura in view of Lee.


	

    PNG
    media_image1.png
    473
    600
    media_image1.png
    Greyscale

Regarding claim 13, Nakamura in view of Lee and Seki teaches the organic electroluminescence element according to claim 1.
Nakamura does not specify a single embodiment wherein the third electrode is light-reflective and the first electrode is light transmissive. 
Lee teaches the third electrode may be light-reflective (paragraph [0076]) and the first electrode may be light transmissive (paragraph [0048], lines 4-8) particularly in a case wherein the element is a rear emitting element (paragraph [0048]) so that by including both features in the same the organic electroluminescence element the third electrode would be light-reflective and the first electrode would be light transmissive.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the third electrode to be light-reflective and the first electrode to be light transmissive because by making the third electrode to be light-reflective when the element is a rear emitting element so that the first electrode is light transmissive (paragraph [0048]) less light will be lost through the front surface, furthermore it would have been obvious to one of ordinary skill in the art, in view of the teachings of Lee, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods to make the third electrode to be light-reflective and the first electrode to be light transmissive with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007).

Regarding claim 14, Nakamura teaches the electron transfer layer includes an offset region portion in A2 between 300 and A1) between an end of the second electrode and an end of the opening (Fig. 13).  

Regarding claim 15, Nakamura in view of Lee and Seki teaches the organic electroluminescence element according to claim 14.

	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), furthermore, the length would have been obvious to one of ordinary skill in the art at the time of the invention because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).	

Regarding claim 16, Nakamura teaches the offset region overlaps the first electrode (Fig 13).  

Regarding claim 25, Nakamura teaches the second electrode partially overlaps the first electrode (Figs. 12 and 13).

Regarding claim 26, Nakamura teaches in Figs. 12-13 with associated text an organic electroluminescence element, comprising: 
a first electrode 2 (paragraph [0071]) on an insulating substrate 1 (paragraph [0062]); 
a third electrode 7 (paragraph [0072]) including a region overlapping the first electrode (Fig. 13); 
a first insulating layer 3 (paragraph [0075]) between the first electrode and the third electrode (Fig. 13); 
a transfer layer 5 between the first insulating layer and the third electrode (Fig. 13); 
a second electrode 4 (paragraph [0072]) located between the first insulating layer and an aperture defining insulating layer (Fig. 13), and electrically connected with the electron transfer layer (Fig. 13); Page 5 of 13Appl. No. 16/206,744 Amdt. Dated: July 1, 2020 Reply to Office action of March 5, 2020 

a light emitting layer 6 comprising an organic electroluminescence material (paragraph [0066]) and located between the electron transfer layer and the third electrode (Fig. 13); 
wherein the second electrode includes an overlapping portion which overlaps with the first electrode (Figs. 12 and 13) and a non-overlapping portion which does not overlap with the first electrode (see figure above).
	Nakamura does not specify the transfer layer is an electron transfer layer.
Lee teaches in Figs. 1-3A with associated text an organic electroluminescence, comprising: an electron transfer layer 400 (the n-type semiconductor 400 paragraph [0058]) similar to the transfer layer of Nakamura. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electron transfer layer of Lee for the transfer layer of Nakamura because according to Lee electrons and holes injected respectively through the first and second transport areas 600 and 800 may recombine in the light emitting layer 700 to generate light (paragraph [0083]) so that such a structure would be suitable for the light emitting structure of Nakamura.
	Nakamura does not specify a second insulating layer between the second electrode and the third electrode, entirely covering the second electrode, and including a first opening; a third insulating layer between the second insulating layer and the third electrode, overlapping the second electrode, and including a second opening overlapping with the first opening however Nakamura teaches the aperture defining insulating layer is between the second electrode and the third electrode, entirely covers the second electrode and overlaps the second electrode (Makamura Fig. 13).
	Seki teaches in Fig. 3 with associated text an aperture defining insulating layer 112 similar to that of Nakamura in view of Lee that comprises a second insulating layer  112a including a first opening 112c; a third insulating layer 112b between a second insulating layer and the third electrode, and including a second opening 112d overlapping with the first opening (Fig. 3, paragraph [0118]) so that by using an aperture defining layer similar to that of Seki for that of Nakamura in view of Lee the organic 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an aperture defining layer similar to that of Seki for that of Nakamura in view of Lee because according to Seki current from pixel electrode 111 only flows through flat section 112a1, and positive holes can be uniformly transported from flat section 112a1 to luminescent layer 110b, which together with allowing only the central section of luminescent layer 110b to emit light, enables the amount of emitted light in luminescent layer 110b to be made constant (Seki paragraph [0132]) and so would be useful for controlling the amount of emitted light in luminescent layer of Nakamura in view of Lee.

Regarding claim 27, Nakamura teaches the first electrode includes a first portion overlapping with the opening of the second insulating layer and a remaining portion other than the first portion, and the first portion and the remaining portion are electrically connected.

Regarding claim 28, Nakamura teaches a first surface (bottom surface) of the second electrode is in contact with the first insulating layer and a second surface (top surface) of the second electrode is in contact with the first electron transfer layer (Fig. 13).  

Regarding claim 29, Nakamura teaches the organic electroluminescence element according to claim 28.
Nakamura does not specify an electron injection layer between the electron transfer layer and the light emitting layer.
Lee teaches in Figs. 1-3A with associated text a device similar to that of Nakamura comprising an electron injection layer (electron injection layer of 600 paragraph [0053]) between an electron transfer layer 400 and a third electrode 900. 


Regarding claims 30-31, Nakamura in view of Lee and Seki teaches a width of the second opening is larger than a width of the first opening (Seki Fig. 3).

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et. Al. (US 20090315043 A1 previously cited hereinafter Nakamura) and further in view of Lee et. Al. (US 20160155980 A1 previously cited hereinafter Lee) and still further in view of Honda et. Al. (US 20090189161 A1 newly cited hereinafter Honda).

Regarding claim 32, Nakamura teaches in Figs. 12-13 with associated text an organic electroluminescence device, comprising: 
a first electrode 2 (paragraph [0071]) ; 
a third electrode 7 (paragraph [0072]) including a region overlapping the first electrode (Fig. 13); 
a first insulating layer 3 (paragraph [0075]) between the first electrode and the third electrode (Fig. 13); 
a second insulating layer BF between the first insulating layer and the third electrode (Fig. 13 paragraph [0041]);
a transfer layer 5 (paragraph [0065]) between the first insulating layer and the third electrode (Fig. 13); 
a light emitting layer 6, containing an organic electroluminescence material (paragraph [0066]), between the transfer layer and the third electrode (Fig. 13); and 
a second electrode 4 (paragraph [0072]) and located between the first insulating layer and the second insulating layer (Fig. 13) and electrically connected with the electron transfer layer (Fig. 13), 
wherein the second insulating layer includes an opening (φ2 of Fig. 12 or opening in BF for layers CTL, 6 and 7 Fig. 13), 

the first electrode is continuous (Figs. 12-13), and the second electrode overlaps end portions of the first electrode (Figs. 12-13) and extends outward beyond the end portions of the first electrode (see figure below).
	Nakamura does not specify the organic electroluminescence device is a reverse stacked electroluminescence device, the first electrode is connected to a carrier injection amount control signal line; the third electrode is connected to a power supply line, and the transfer layer is an electron transfer layer and an electron injection layer between the electron transfer layer and the third electrode, the electron injection layer overlapping the third electrode, a light emitting layer, the electron transfer layer, the first insulating layer and the first electrode in the opening in an overlap region however Nakamura does teach forming a carrier transport layer CTL between the electron transfer layer and the third electrode overlapping the third electrode, a light emitting layer, the electron transfer layer, the first insulating layer and the first electrode in the opening in an overlap region (Fig. 13).
Lee teaches in Figs. 1-4A with associated text a reverse stacked organic electroluminescence device (since the electron conducting layers are below the emitting layer 700 and the hole conducting layer are above Fig. 3A the device in interpreted to be a reverse stacked organic electroluminescence device) similar to the organic electroluminescence device of Nakamura, comprising: a first electrode 110 connected to a carrier injection amount control signal line (line providing potential controls whether or not electrons are injected paragraphs [0088]-[0089] so that the line providing to e potential Fig. 3A in interpreted to be a carrier injection amount control signal line); the third electrode is connected to a power supply line (line needed to supply driving voltage to 900 (paragraph [0086]), and an electron transfer layer 400 (the n-type semiconductor 400 paragraph [0058] similar to the transfer layer of Nakamura); and an electron injection layer (electron injection layer of 600 paragraph [0053]) between the electron transfer layer and a third electrode 900 in a charge transport layer 600 similar to that of Nakamura the electron injection layer overlapping the third electrode, a light emitting layer 700, the electron transfer layer, a first insulating layer 200 and a first electrode 100 in an opening A1 in an overlap region similar to that of , the electron transfer layer, the first insulating layer and the first electrode in the opening in the overlap region. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reverse stacked organic electroluminescence device structure with the electron transfer layer of Lee for the transfer layer of Nakamura and using the electron injection layer of Lee in the charge transport layer of Nakamura because according to Lee electrons and holes injected respectively through the first and second transport areas 600 and 800 may recombine in the light emitting layer 700 to generate light (paragraph [0083]) and by using such and electron transport layer superior electron injection characteristics may be obtained without increasing the driving voltage (paragraph [0056]) so that such a structure would be suitable for the light emitting structure of Nakamura.
	Nakamura does not specify the second electrode is connected to a drain of a driving transistor however Lee further teaches applying a driving voltage to the second electrode (Lee paragraph [0086]). 
Honda teaches in Fig. 2 with associated text a source of an organic light emitting transistor 101 is connected to a drain of a driving transistor 106 (101 is connected to a driving line through 106 (paragraph [0151], Fig. 3) so that it is interpreted to be a driving transistor) so that by making a similar connection to the source, that is the second electrode, of Nakamura in view of Lee the second electrode would be connected to a drain of a driving transistor. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to making a similar connection to that of Honda to the second electrode of Nakamura in view of Lee because according to Honda by using such a structure while suppressing the frequency of a signal line driver circuit which supplies a video signal to the signal line, a blur of a moving image can be 

Regarding claim 33, Nakamura in view of Lee and Honda teaches the first electrode is applied positive voltage V1 (V1 > 0 Fig. 4A) form the carrier injection amount control signal line (Lee Fig. 4A).  
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 1 lines 10-11 are understood to be functional (i.e. is applied positive voltage V1): The limitation describes purpose, function, operation, or intent -of-use of the first electrode and the carrier injection amount control signal line. However, the claim does not disclose a sufficient structure which supports the function. Since Nakamura in view of Lee and Honda shows an identical structure as claimed, namely the first electrode and the carrier injection amount control signal line, the Examiner submits that the first electrode is capable of producing the claimed results.  However in the present case Nakamura in view of Lee and Honda teach these limitations.

Regarding claim 34, Nakamura in view of Lee and Honda teaches the first electrode is applied positive voltage changing between a first voltage (Vgl) and a second voltage (Vg2) (voltage is switched between V1<Vth paragraph [0085] and V1>Vth paragraph [0094]).
	Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 1 lines 10-11 are understood to be functional (i.e. is applied positive voltage changing between a first voltage (Vgl) and a second voltage (Vg2)):
The limitation describes purpose, function, operation, or intent -of-use of the first electrode and the carrier injection amount control signal line. However, the claim does not disclose a sufficient structure which supports the function. Since Nakamura in view of Lee and Honda shows an identical structure as claimed, namely the first electrode and the carrier injection amount control signal line, the Examiner submits that the first electrode is capable of producing the claimed results.  However in the present case Nakamura in view of Lee and Honda teach these limitations.


Claims 2, 20-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Lee and Seki and further in view of Obata et. Al. (US 20090179195 A1 newly cited hereinafter Obata).

Regarding claim 2, Nakamura in view of Lee and Seki teaches the reverse-stacked organic electroluminescence device according to claim 1.
Nakamura does not specify the electron transfer layer includes a first electron transfer layer in contact with the first insulating layer, and a second electron transfer layer between the first electron 
Obata discloses in Fig. 10F with associated text an organic electroluminescence device similar to that of Nakamura in view of Lee and Seki comprising a first electron transfer layer 12’ in contact with a first insulating layer 3 (Fig. 10F paragraph [0112]), and a second electron transfer layer 12 (an embodiment is disclosed wherein layers 12 transfers electrons (paragraph [0058]) between a first electron transfer layer and an electron injection layer (Fig. 10F, paragraph [0112]), and the second electrode is in contact with the first electron transfer layer in a region outer to an opening of a second insulating layer (5 is formed of an insulating material (paragraph [0087]) (Fig. 10F, paragraph [0112]) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an electron transfer layer similar to that of Obata for the electron transfer layer of Nakamura in view of Lee and Seki because according to Obata the arrangement of the edge portion 4a of the first electrode 4 inside the edge portion of the electric-charge-injection inhibiting layer 5 is achieved by providing an electric-charge injection layer 12 between the first electrodes 4 formed into the predetermined size, and by providing an electric-charge -injection inhibiting layer 5 on the first electrode 4 and on the end portions of the electric-charge injection layer 12 such that the electric-charge -injection inhibiting layer 5 has a shape larger than that of the first electrode 4 in a plan view similarly to the second electrode of Nakamura in view of Lee and Seki so that such a structure would be suitable for the device of Nakamura in view of Lee and Seki.

Regarding claim 20, Nakamura teaches the second electrode is arranged between the first insulating layer and the first electron transfer layer (Fig. 13).  

Regarding claim 21, Nakamura teaches a first surface (bottom surface) of the second electrode is in contact with the first insulating layer and a second surface (top surface) of the second electrode is in contact with the first electron transfer layer (Fig. 13).  

Regarding claim 23, Nakamura teaches the second electrode partially overlaps the first electrode (Figs. 12 and 13).

Regarding claim 24, Nakamura in view of Lee and Seki teaches the reverse-stacked organic electroluminescence device according to claim 23.  
Nakamura does not specify the electron injection layer overlaps with the second electrode and extends outward beyond the second electrode however Nakamura does teach the charge transport layer of which an electron injection layer would be a part overlaps with the second electrode and extends outward beyond the second electrode.
Obata teaches in Fig. 10F an electron injection layer 12” overlaps with a second electrode 4 and extends outward beyond the second electrode (Fig. 10F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an electron injection layer with a similar structure to that of Obata for the electron injection layer of Nakamura in view of Lee and Seki because according to Obata the arrangement of the edge portion 4a of the first electrode 4 inside the edge portion of the electric-charge-injection inhibiting layer 5 is achieved by providing an electric-charge injection layer 12 between the first electrodes 4 formed into the predetermined size, and by providing an electric-charge -injection inhibiting layer 5 on the first electrode 4 and on the end portions of the electric-charge injection layer 12 such that the electric-charge -injection inhibiting layer 5 has a shape larger than that of the first electrode 4 in a plan view similarly to the second electrode of Nakamura in view of Lee and Seki and Obata so that such a structure would be suitable for the device of Nakamura in view of Lee and Seki.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-2, 13-16, 20-21 and 23-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J GRAY/Examiner, Art Unit 2897